DETAILED ACTION
Specification
The spec amendment received 7/26/21 is accepted.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-8, 11-13, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolette et al. (herein “Nicolette”; US Pub. No. 2008/0058113 A1) in view of Wahl et al. (herein "Wahl"; US Pat. No. 8,535,177 B1) and in further view of Jertson et al. (herein “Jertson”; US Pub. No. 2012/0077613 A1).
Regarding claim 1, Nicolette discloses a golf club head (Fig. 3, reproduced below) comprising: a central region, a top region; a sole region opposite the top region; a toe region (Fig. 3 reproduced below; noting this is inherent); the striking face having a front face, a back face opposite the front face, a top end, a bottom end opposite the top end, an upper region, a lower region, and a non-uniform thickness (Fig. 3; noting “non-uniform” thickness based on the rear support bars); a heel region opposite the toe region (Fig. 3, reproduced below); a support structure having a central support bar and a bottom support bar (Fig. 3, reproduced below); wherein the central support bar is positioned in the central region and extends from the top region of the strike face to the bottom of the strike face (Fig. 3; noting “top region” and “bottom” are very general structures); wherein the central region of the strike face is reinforced by the central support bar (Fig. 3; noting the functional language would be possible given the structure); wherein the central support bar has a width from a heel side to a toe side of the central support bar (Fig. 3, reproduced below; noting this is inherent), wherein the central support bar comprises a thickness (Fig. 3; noting some thickness would be inherent); the strike face having the front face and the back face opposite the front face (Fig. 3), and a non-uniform thickness (Figs. 3; noting by way of the support structure in Fig. 3, the face would be non-uniform); and a cavity configured to receive an insert (Fig. 3; reproduced below), wherein the strike face further comprises: a central zone comprising a portion of the strike face reinforced by the central support bar (Fig. 3, reproduced below); a heel zone comprising a portion of the strike face devoid of reinforcement from the support structure near the heel region of the club head (Fig. 3; noting the upper portion of the heel); a toe zone comprising a portion of the strike face devoid of reinforcement from the support structure near the toe region of the club head (Fig. 3; noting the upper toe); and wherein the bottom support bar extends across the strike face heel zone, the strike face central zone, and the strike face toe zone (Fig. 3 reproduced below); wherein the cavity has a cavity toe zone, a cavity center zone, and a cavity heel zone (Fig. 3 reproduced below; noting this would be inherent in a cavity at that location); wherein the cavity center zone is within the central support bar width (Fig. 3 reproduced below; noting this would be inherent as defined); wherein the strike face central zone comprises the cavity center zone: wherein the strike face heel zone comprises the cavity heel zone; and wherein the strike face toe zone comprises the cavity toe zone (Fig. 3; noting the center zone is defined by the width of the central support bar, so the other two areas would be the heel and toe; and made obvious by the insert location and corresponding cavity); wherein the insert comprises an insert heel zone, an insert toe zone, an insert center zone between the insert heel zone and the insert toe zone, an insert outer wall, and an insert inner wall that contacts a cavity inner wall (Fig. 3; noting this is inherent).  It is noted that Nicolette does not specifically disclose wherein the central support bar has a thickness of 0.115 inch, wherein a thinnest portion of the strike face has a thickness less than or equal to 0.080 inch, measured as the minimum perpendicular distance from the front face to the back face of the strike face; and a cavity configured to receive an insert, wherein the contact area of the insert with the back face comprises 30% - 45% of the surface area of the front face.  However, Nicolette appears to show a rear cavity insert (Fig. 4, reproduced below; noting a rear cavity and the ability to receive an insert is appears obvious in light of the drawing).  In addition, Wahl discloses a similar iron with a rear cavity, wherein the central support bar has a thickness of 0.0866 inch (Fig. 5A, col. 6, lines 15-19 and col. 9, lines 50-67; noting different embodiments, but Wahl discloses a thick region of 2.2 mm or 0.0866 inches making obvious the thickness of central region in Fig. 5A) wherein a thinnest portion of the strike face has a thickness less than or equal to 0.080 inch (Fig. 5A, col. 6, lines 15-19 and col. 9, lines 50-67; noting different embodiments, but Wahl discloses a thinned region of 1.7 mm or 0.067 inches making obvious the thickness of thin regions 152 and 154 in Fig. 5A), measured as the minimum perpendicular distance from the front face to the back face of the strike face (Figs. 5C and 7B); and a cavity configured to receive an insert (Fig. 4), wherein the contact area of the insert with the back face comprises 30% - 45% of the surface area of the front face (col. 7, lines 17-19; noting “about 25%” makes obvious the claimed range via Titanium Metals Corp of America, see MPEP 2144.05(I); emphasis added).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Nicolette to make the central region have a thickness of 0.0866 inch, a thinnest portion of the strike face have a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see applicant’s spec, par. [220], applicant giving no criticality for the now claimed range of 30 to 45% within the disclosed range of 18 to 45%).  In addition, to support the Examiner’s assertion that contact area is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Wahl which specifically states that contact area is a result-effective variable based on the material properties of the striking face and the type of club head (col. 7, lines 17-25).  As such, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact insert contact area could be optimized through routine experimentation based on the on the material face used, and the club head type.  Furthermore, regarding using a central support thickness of 0.115 inch over that of 0.0866 inch, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see applicant’s spec, par. [209], applicant giving no criticality for the specific value within the disclosed range of 0.065 to 0.115 inches).  In addition, to support the Examiner’s assertion that face thickness is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Wahl which specifically states that face thickness is a result-effective variable based on the material face used, club head size, mass reduction, and durability (col. 5, lines 41-51, col. 6, lines 1-4, and col. 9, lines 24-28).  As such, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact thickness of the central region of the club face could be found via routine experimentation based on the on the material face used, club head size, mass reduction, and durability.  Finally, it is noted that the combined Nicolette and Wahl do not specifically disclose wherein the insert heel and toe zones are obtusely angled relative to each other about the insert center zone and the insert inner wall; wherein the insert is thicker from the insert inner wall to the insert outer wall at the insert center zone than at the insert heel zone and the insert toe zone.  However, Jertson discloses a similar iron head wherein the insert heel and toe zones are obtusely angled relative to each other about the insert center zone and the insert inner wall; wherein the insert is thicker from the insert inner wall to the insert outer wall at the insert center zone than at the insert heel zone and the insert toe zone (Fig. 10 and par. [0058]; noting this is obvious from the cavity shape and insert description to fill the cavity; the angle being between 90 and 180 degrees). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Nicolette and Wahl to make the insert heel and toe zones obtusely angled relative to each other about the insert center zone and the insert inner wall; wherein the insert is thicker 




    PNG
    media_image1.png
    548
    1000
    media_image1.png
    Greyscale

Regarding claim 2, combined Nicolette, Wahl, and Jertson disclose that the bottom support bar has a height from a soleward side to a top rail side of the bottom support bar (Nicolette: Fig. 3, reproduced above).  It is noted that the combined Nicolette and Wahl do not specifically disclose wherein the bottom support bar height decreases from near the center to near the heel region and the toe region.  However, Nicolette appears to show a bottom In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)(see applicant’s spec, [202], applicant giving no criticality to the bottom support bar decreasing in height over it staying at a constant height or even increasing).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact shape of the bottom support bar would not be significant because it would help reinforce the face regardless of its exact shape.    
Regarding claim 3, the combined Nicolette, Wahl, and Jertson disclose a perimeter zone comprising a portion of the strike face surrounding the central zone, the heel zone, the toe zone, and the bottom support bar (Nicolette: Fig. 3, reproduced above; noting the perimeter weight); wherein, the thickness of the strike face in the heel zone is approximately the same as the thickness of the strike face in the toe zone (Wahl: Figs. 5A and 5B, items 152 and 154), the thickness of the strike face in the heel zone and the toe zone is less than the thickness of the strike face in the central zone (Nicolette: Fig. 3; noting the upper heel and toe zone and inherently thinner than the face at the central zone; or Wahl: Figs. 5A and 5C and col. 5, lines 24-40), and the thickness of the strike face in the central zone is less than the thickness of the strike face in the perimeter zone (Nicolette: Fig. 3; noting this is obvious based on how far out the perimeter weighting extends, or Wahl: Figs. 5A, 5C and 3, see also col. 6, lines 34-35).
Regarding claim 4, it is noted that the combined Nicolette, Wahl, and Jertson do not specifically disclose that the cavity further comprises a volume ranging from approximately 4.5 cc to approximately 5.0 cc.  However, Nicolette discloses a cavity that would inherently have some volume (Figs. 3 and 4).  In addition, regarding using a range of 4.5 to 5 cc, it has been In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see applicant's spec, par. [217]; applicant giving no criticality for the particular claimed volume range).  Furthermore, to support the Examiner’s assertion that the cavity volume is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Wahl which states that the insert area (and thus cavity volume as vol = area x depth as per Wahl: Fig. 4) is a result-effective variable used to determine the desired mass distribution, club durability, and striking plate materials (col. 6, lines 1-4, see also Jertson: par. [0070]; evidencing that it is none to vary cavity volume based on design).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that a volume for the cavity could be optimized based on the desired mass distribution, club durability, and striking plate materials.  
Regarding claim 5, it is noted that the combined Nicolette, Wahl, and Jertson do not specifically disclose that the volume of the cavity is greater than or equal to approximately 4.0 cc.  However, Wahl discloses a cavity that would inherently have some volume (Figs. 1 and 3).  In addition, regarding using a range greater than 4.0 cc, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see applicant's spec, par. [217]; applicant giving no criticality for the particular claimed volume range).  Furthermore, to support the Examiner’s assertion that the cavity volume is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Wahl which states that the insert area (and thus cavity volume as vol = area x depth as per Wahl: Fig. 
Regarding claim 6, the combined Nicolette, Wahl, and Jertson disclose that the insert extends past the opening of the cavity adjacent to the back face (Nicolette: Fig. 4A).  
Regarding claim 7, it is noted that the combined Nicolette, Wahl, and Jertson do not specifically disclose that the insert extends past an opening of the cavity adjacent to the back face by a distance less than or equal to approximately 0.15 inch to 0.25 inch.  However, Nicolette discloses a rear insert that extends past the opening of the cavity (Fig. 4A).  In addition, regarding the insert extending approximately 0.15 to 0.25 inches past the opening, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see applicant’s spec, par. [219]; applicant giving no criticality for the dimension for which the insert extends past the cavity).  Furthermore, to support the Examiner’s assertion that the insert dimension (and thus the insert dimension past the cavity) is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Wahl which specifically states that the insert dimension is a result-effective variable based on face area and insert material used (par. [0053]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the dimension of the insert (and thus the dimension of the insert 
Regarding claim 8, it is noted that the combined Nicolette, Wahl, and Jertson do not specifically disclose that the insert extends past an opening of the cavity adjacent to the back face by a distance less than or equal to approximately 0.25 inch.  However, Nicolette discloses a rear insert that extends past the opening of the cavity (Fig. 4A).  In addition, regarding the insert extending 0.25 inches past the opening, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see applicant’s spec, par. [219]; applicant giving no criticality for the dimension for which the insert extends past the cavity).  Furthermore, to support the Examiner’s assertion that the insert dimension (and thus the insert dimension past the cavity) is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Wahl which specifically states that the insert dimension is a result-effective variable based on face area and insert material used (par. [0053]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the dimension of the insert (and thus the dimension of the insert that extends past the cavity) is a result effective variable used to optimize vibration dampening based on the materials used for the insert and the face area.
Regarding claim 11, the combined Nicolette, Wahl, and Jertson disclose that a distance between the front face and an exposed surface of the cavity inner section is greater at the cavity heel zone and at the cavity toe zone than at the cavity center zone (Jertson: Figs. 8 and 18).  
that the thinnest portion of the strike face has a thickness less than or equal to approximately 0.075 inch (Wahl: Fig. 5A, col. 6, lines 15-19 and col. 9, lines 50-67; noting different embodiments, but Wahl discloses a thinned region of 1.7 mm or 0.067 inches making obvious the thickness of the thinned regions 152 and 154 in Fig. 5A).
Regarding claim 13, the combined Nicolette, Wahl, and Jertson disclose that the thinnest portion of the strike face has a thickness less than or equal to approximately 0.070 inch (Wahl: Fig. 5A, and col. 9, lines 50-67; noting different embodiments, but Wahl discloses a thinned region of 1.7 mm or 0.067 inches making obvious the thinned thickness of regions 152 and 154 in Fig. 5A).
Regarding claim 16, Nicolette discloses a golf club head (Fig. 3, reproduced above) comprising: a central region, a top region; a sole region opposite the top region; a toe region (Fig. 3 reproduced above; noting this is inherent); a heel region opposite the toe region (Fig. 3, reproduced above); a support structure having a central support bar and a bottom support bar (Figs. 3, reproduced above); wherein the central support bar is positioned in the central region and extends from the top region of the strike face to the bottom of the strike face (Fig. 3; noting “top region” and “bottom” are very general structures); wherein the central region of the strike face is reinforced by the central support bar (Fig. 3; noting the functional language would be possible given the structure); wherein the central support bar has a thickness (Fig. 3; noting some thickness would be inherent); wherein the central support bar has a width from a heel side to a toe side of the central support bar (Fig. 3, reproduced above; noting this is inherent), the strike face having the front face, a back face opposite the front face, a top end, a bottom end option the top end, an upper region, a lower region (Fig. and a non-uniform thickness (Figs. 3; noting by way of the support structure in Fig. 3, the face would be non-uniform); and a cavity configured to receive an insert (Fig. 3; reproduced above), wherein the cavity has a cavity toe zone, a cavity center zone, and a cavity heel zone (Fig. 3 reproduced above; noting this is inherent in a cavity at that location); wherein the cavity center zone is within the central support bar width (Fig. 43reproduced above; noting this would be inherent as defined); wherein the upper region of the strike face is positioned between a top of the cavity and the top end of the strike face (Fig. 3), the lower region of the strike face is positioned between a top of the cavity and the bottom end of the strike face (Fig. 3), wherein the strike face further comprises: a central zone comprising a portion of the strike face reinforced by the central support bar (Fig. 3, reproduced above); a heel zone comprising a portion of the strike face devoid of reinforcement from the support structure near the heel region of the club head (Fig. 3; noting the upper portion of the heel); a toe zone comprising a portion of the strike face devoid of reinforcement from the support structure near the toe region of the club head (Fig. 3; noting the upper toe); and wherein the bottom support bar extends across the strike face heel zone, the strike face central zone, and the strike face toe zone (Fig. 3 reproduced above); wherein the strike face central zone comprises the cavity center zone: wherein the strike face heel zone comprises the cavity heel zone; and wherein the strike face toe zone comprises the cavity toe zone (Fig. 3; noting the center zone is defined by the width of the central support bar, so the other two areas would be the heel and toe; and made obvious by the insert); wherein the insert comprises an insert heel zone, an insert toe zone, an insert center zone between the insert heel zone and the insert toe zone, an insert outer wall, and an insert inner wall that contacts a cavity inner wall (Fig. 3; noting this is inherent). It is noted that wherein the contact area of the insert with the back face comprises 30% - 45% of the surface area of the front face; wherein the central support bar has a thickness of 0.115 inch, wherein the upper region of the strike face includes a minimum upper thickness less than or equal to 0.090 inch; and the lower region includes a minimum lower thickness less than or equal to 0.10 inch.  However, Nicolette shows a rear cavity insert (Fig. 3, reproduced above).  In addition, Wahl discloses a similar iron with a cavity configured to receive an insert, wherein the contact area of the insert with the back face comprises 30% - 45% of the surface area of the front face (col. 7, lines 17-19; noting “about 25%” makes obvious the claimed range via Titanium Metals Corp of America, see MPEP 2144.05(I); emphasis added); wherein the central support bar has a thickness of 0.086 inch (Fig. 5A, col. 6, lines 15-19 and col. 9, lines 50-67; noting different embodiments, but Wahl discloses a thick region of 2.2 mm or 0.0866 inches making obvious the thickness of central region in Fig. 5A); wherein the upper region of the strike face is positioned between a top of the cavity and the top end of the strike face (Fig. 3), and includes a minimum upper thickness less than or equal to 0.090 inch (Fig. 5A, col. 6, lines 15-19 and col. 9, lines 50-67; noting different embodiments, but Wahl discloses a thinned region of 1.7 mm or 0.067 inches making obvious the thickness of the thinned regions 152 and 154 in Fig. 5A); and the lower region of the strike face is positioned between a top of the cavity and the bottom end of the strike face (Fig. 3), and includes a minimum lower thickness less than or equal to 0.10 inch (Figs. 3 and 5A and col. 9, lines 50-53; noting again a different embodiments, but the normal thickness of the face in that bottom region being 2.2 mm or 0.086 inches).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Nicolette to make a cavity configured to receive an insert, wherein the contact area of the insert with the back face comprises 30% - 45% of the surface area In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see applicant’s spec, par. [220], applicant giving no criticality for the now claimed range of 30 to 45% within the disclosed range of 18 to 45%).  In addition, to support the Examiner’s assertion that contact area is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Wahl which specifically states that contact area is a result-effective variable based on the material properties of the striking face and the type of club head (col. 7, lines 17-25).  As such, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact insert contact area could be optimized through routine experimentation based on the on the material face used, and the club head type.  Finally, regarding using a central support thickness of 0.115 inch over that of 0.0866 inch, it has In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see applicant’s spec, par. [209], applicant giving no criticality for the specific value within the disclosed range of 0.065 to 0.115 inches).  In addition, to support the Examiner’s assertion that face thickness is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Wahl which specifically states that face thickness is a result-effective variable based on the material face used, club head size, mass reduction, and durability (col. 5, lines 41-51, col. 6, lines 1-4, and col. 9, lines 24-28). As such, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact thickness of the central region of the club face could be found via routine experimentation based on the on the material face used, club head size, mass reduction, and durability. Finally, it is noted that the combined Nicolette and Wahl do not specifically disclose wherein the insert heel and toe zones are obtusely angled relative to each other about the insert center zone and the insert inner wall; wherein the insert is thicker from the insert inner wall to the insert outer wall at the insert center zone than at the insert heel zone and the insert toe zone.  However, Jertson discloses a similar iron head wherein the insert heel and toe zones are obtusely angled relative to each other about the insert center zone and the insert inner wall; wherein the insert is thicker from the insert inner wall to the insert outer wall at the insert center zone than at the insert heel zone and the insert toe zone (Fig. 10 and par. [0058]; noting this is obvious from the cavity shape and insert description to fill the cavity; the angle being between 90 and 180 degrees). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Nicolette and Wahl to make the insert heel and toe zones obtusely angled relative to 
Regarding claim 19, it is noted that the combined Nicolette, Wahl, and Jertson do not specifically disclose that the contact area of the insert with the back face is greater than 0.9 in2.  However, Wahl discloses that the contact area may be 0.465 to 0.62 in2 (col. 7, lines 11-16; noting 300 to 400 mm2).  In addition, regarding using a contact area greater than 0.9 in2, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see applicant’s spec, pars. [220]-[221], applicant giving no criticality for the specific value).  Furthermore, to support the Examiner’s assertion that insert contact area is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Wahl which specifically states that insert contact area is a result-effective variable used to determine the desired mass distribution, club durability, and striking plate materials (col. 6, lines 1-4).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the contact area of the insert is a result effective variable use to optimize the desired mass distribution, club durability, and striking plate material.  
that the contact area of the insert with the back face is greater than 1.0 in2.  However, Wahl discloses that the contact area may be 0.465 to 0.62 in2 (col. 7, lines 11-16; noting 300 to 400 mm2).  In addition, regarding using a contact area greater than 1.0 in2, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see applicant’s spec, pars. [220]-[221], applicant giving no criticality for the specific value).  Furthermore, to support the Examiner’s assertion that insert contact area is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Wahl which specifically states that insert contact area is a result-effective variable used to determine the desired mass distribution, club durability, and striking plate materials (col. 6, lines 1-4).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the contact area of the insert is a result effective variable use to optimize the desired mass distribution, club durability, and striking plate material.  


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolette et al. (herein “Nicolette”; US Pub. No. 2008/0058113 A1) in view of Wahl et al. (herein "Wahl"; US Pat. No. 8,535,177 B1) in view of Jertson et al. (herein “Jertson”; US Pub. No. 2012/0077613 A1).and in further view of Wieland et al. (herein “Wieland”; US Pub. No. 2004/0106466 A1).
that the moment of inertia about an x-axis extending through a center of gravity of the club head from the heel region to the toe region is greater than or equal to 80 g*in2.  However, Nicolette discloses a club head that would inherently have some MOI about the x-axis (Fig. 3).  In addition, Wieland discloses a golf club iron that has a head MOI about the x-axis greater than or equal to 80 g*in2 (par. [0062]; noting 400 to 700 g*cm2 or 62.0 to 108.5 g*in2 makes obvious the claimed range; noting it is clear Weiland’s y-axis is applicant’s x-axis based on Weiland's Fig. 8).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Nicolette, Wahl, and Jertson to make the club have an x-axis MOI of greater than or equal to 80 g*in2 as taught by Wieland because doing so would be use of a known technique (using an x-axis MOI of 62.0 to 108.5 g*in2) to improve a similar product (an iron head) in the same way (using an x-axis MOI of 62.0 to 108.5 g*in2 in order to provide improved performance on off-center hits in the heel to toe direction).
Regarding claim 10, it is noted that the combined Nicolette, Wahl, and Jertson to not specifically disclose that the moment of inertia about an y-axis extending through a center of gravity of the club head from the top region to the sole region is greater than or equal to 350 g*in2.  However, Nicolette discloses a club head that would inherently have some MOI about the y-axis (Fig. 3).  In addition, Wieland discloses a golf club iron that has a head MOI about the y-axis greater than or equal to 350 g*in2 (par. [0062]; noting 2450 to 3200 g*cm2 or 379.8 to 496 g*in2 makes obvious the claimed range; noting it is clear Weiland’s x-axis is applicant’s y-axis based on Weiland's Fig. 8).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Nicolette, Wahl, and Jertson to make the club have a y–axis MOI of greater than or equal to 350 g*in2 as taught by Wieland 2) to improve a similar product (an iron head) in the same way (using an y-axis MOI of 379.8 to 496 g*in2 in order to provide improved performance on off-center hits in the top to sole direction).

Response to Arguments
Applicant's arguments filed 7/26/21 have been fully considered but they are not generally persuasive; except as indicated below. 
The below response mirrors applicant’s headings.

1. Preliminary Remarks
a. N/A

b. Amendment to the Specification
The spec amendment received 7/26/21 is accepted.

d. Amendments to the Claims
The Examiner rejects the amendments to the claims 1 and 16 based on Jertson; previously used as a tertiary reference in the rejection of claim 11.

e. Objection to the Specification
The Examiner has no objections to the spec.

2. Patentability Remarks
a. 35 U.S.C. §112(b)
The 112 has been overcome with the elimination of the terms “about” and “approximately”.

b. 35 U.S.C. §103, Obviousness 
Claims 1-8, 12, 13, 16, 19, and 20
Jertson (previously used in the rejection of claim 11 as a tertiary reference) is brought in to show the amended claim language.  
Turning to the face thickness and the contact area of the insert, Wahl (with case law) makes obvious the currently limitations.  While Wahl may not specifically recite the claimed ranges (i.e. albeit claimed ranges for which applicant has no criticality), Wahl does disclose values and a specific reason why one of ordinary skill in the art would optimize those values (see rejections 1 and 16 above for specific citations).  This position is completely consistent with the Courts finding in In re Aller.
Furthermore, regarding applicant’s arguments of “performance benefits”, aka “unexpected results” (see Remarks, received 7/26/21, page 14), it is completely unclear where the data cited by applicant comes from (see Remarks, received 7/26/21, page 14-15, applicant referring to “test data”, but not stating how, when, where, and under what standards the test was done).  That is, the test data is not found in the original spec.  If applicant is arguing “unexpected results”, he/she should consult MPEP 716.02; specifically 716.02(e) which states that data should be offered in affidavit or declaration form (see also 716.02(b)(I) for “statistical significance”, 716.02(b)(III) for “comparison…to the closest prior art”, 716.02(d)(III) for 

Claims 9 and 10
Applicant further argues Wieland for not curing the deficiencies of Nicolette and Wahl (see Remarks, received 7/26/21, page 16). However, Weiland is merely brought to show MOI values that are known in the art.  In addition, the Examiner notes that the golf club in Nicolette would inherently have some MOI (x and y) values; although these specific values are not disclosed.

Claim 11
	Moving to claim 11, applicant now addresses the Jertson reference.  Applicant argues that Jertson does not disclose that face thickness values, the support bar, and the insert contact area (see Remarks, received 7/26/21, page 17).  However, these claim limitations have already been addressed with the combination of Nicolette in view of Wahl (with case law).  Specifically, with regards to the face thickness values, and the insert contact area, Wahl makes this obvious through routine optimization (i.e. In re Aller); as described above by the Examiner.

In summary, applicant’s arguments are not compelling.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew B Stanczak whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30 am to 3:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
3/23/21
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711